53 F.3d 328NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Patricia A. McCRAY, Plaintiff--Appellant,v.THE STANLEY WORKS, Stanley Tool Division, Defendant--Appellee.
No. 94-1945.
United States Court of Appeals, Fourth Circuit.
Argued April 5, 1995Decided April 27, 1995.

ARGUED:  Mary P. Miles, Columbia, SC, for Appellant.  Stephen X. Munger, JACKSON, LEWIS, SCHNITZLER & KRUPMAN, Atlanta, Georgia, for Appellee.  ON BRIEF:  Linda Vallar Whisenhunt, JACKSON, LEWIS, SCHNITZLER & KRUPMAN, Greenville, SC, for Appellee.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
In this Title VII action, Appellant Patricia A. McCray (McCray) appeals the district court's entry of summary judgment against her in favor of Appellee The Stanley Works.  McCray asserts that the district court did not allow her to complete discovery and did not afford her an opportunity to prove allegations of retaliatory discharge and sex discrimination.  Following careful consideration of the parties' arguments, and upon review of the record, the magistrate's report and recommendation, and the district court's order, we conclude that this appeal is meritless.  We, therefore, affirm based upon the reasoning of the district court.  Patricia A. McCray v. The Stanley Works, C/A No. 4:93-1690-21JI (D.S.C. June 14, 1994).

AFFIRMED